Citation Nr: 1420012	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and  Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1998. The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The previously-assigned VLJ who conducted the April 2011 hearing has retired from the Board. In June 2013, the Board sent the appellant a letter offering her another hearing before a different VLJ. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim). The appellant responded in June 2013 that she did not want another hearing, and asked the Board to consider the case on the evidence of record.

This claim was previously remanded by the Board in September 2011 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. In March 2006, the Veteran was hospitalized by VA for non-ischemic cardiomyopathy.

2. Subsequent to his VA hospitalization in July 2006, the Veteran died as a result of congestive heart failure.

3. The Veteran's congestive heart failure was not caused by the Veteran's VA hospital care or medical or surgical treatment.


CONCLUSION OF LAW

The criteria have not been met for DIC pursuant to 38 U.S.C.A. § 1151. 38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim for VA DIC. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the record, the Board finds that VA has met that duty.

Shortly after the Veteran's death, VA received the claim, and there is no issue as to providing an appropriate application form or completeness of the application. Following the receipt of that application, VA informed the appellant of the criteria for the establishment of DIC. VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.

In claims for DIC, the content of the duty to assist notice letter depends upon the information provided in the claimant's application. That is, the notice letter should be "tailored" and must respond to the particulars of the application submitted. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 38 U.S.C.A. § 5103(a).

The notice letters of November 2006 and June 2008 were sufficiently tailored to the essential issue of this matter: whether the Veteran died as a result of VA negligence during a VA hospitalization. The appellant was sent notices of the evidence to substantiate a claim for DIC both on the basis of service connection for the cause of the Veteran's death and to substantiate a claim for DIC pursuant to 38 U.S.C.A. § 1151. 

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim. VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by or through private health care providers; records reflecting the Veteran's VA treatment; and copies of the Veteran's death certificate. 

In the September 2011 remand the Board requested that the RO/AMC obtain the Veteran's VA and private treatment records and provide a VA opinion with regard to whether the Veteran's death was caused by VA hospital care or medical or surgical treatment. The record reflects that the Veteran's additional treatment records were obtained and associated with his claims file. The VA opinion was obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

A VA medical opinion was provided in June 2012 to determine if the Veteran's death was caused by VA hospital care or medical or surgical treatment. 38 U.S.C. § 5103A(a).  The opinion reflects that the examiner reviewed the Veteran's medical history, in particular the events surrounding his March 2006 hospitalization as well as the private treatment records associated with his cardiac arrest in July 2006, and rendered an appropriate opinion. See Barr v. Nicholson, 21 Vet.App. 303 (2007). The Board therefore concludes that the opinion is adequate. See 38 C.F.R. § 4.2 (2013).   

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the April  2011 Video hearing, the Veterans Law Judge and representative for the appellant engaged in colloquies with the appellant as to substantiation of the claims. The appellant was asked about and provided testimony regarding the circumstances surrounding the death of the Veteran. Neither the appellant nor her representative has identified any prejudice in the conduct of the Board's April 2011 hearing or contended that the appellant did not fully understand the issues or the evidence that is required to substantiate her claims. The Board finds that any error in notice provided during the appellant's hearing constitutes harmless error. See 38 C.F.R. § 20.1102. 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal. She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.

Merits of the Claim

The appellant is seeking entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151. She contends that VA waited too long to provide the Veteran with a defibrillator. See Hearing Transcript, p. 11. She also asserts that VA should not have discharged him from the hospital in March 2006 without a defibrillator. See Hearing Transcript, p. 12. 

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312. For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The additional disability or death must not have been due to the Veteran's failure to follow medical instructions. 38 C.F.R. § 3.361 (2013). To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2013). The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id.

A March 2006 VA treatment record reflects that the Veteran was hospitalized for seven days. His discharge diagnosis was non-ischemic cardiomyopathy and he had secondary diagnoses of hypertension and bronchitis. A March 2006 in-patient VA treatment record reflects that the Veteran's non-ischemic cardiomyopathy was documented for the first time on that date. The note indicated that it was unknown when the cardiomyopathy started or its etiology. The physician stated that it seemed to be either burned-out hypertension (most probable) or alcoholic. The Veteran was started on aggressive heart failure medication and the physician noted that his hypertension had to be aggressively treated. A March 2006 VA cardio consultation note reflects that the Veteran's hypertension was first diagnosed three years prior. The impression was newly-discovered dilated cardiomyopathy. A July 21, 2006 VA treatment record noted that the Veteran's chief complaint was non-ischemic cardiomyopathy with frequent ventricular ectopy. He was scheduled for an electrophysiology study for a possible premature ventricular contraction ablation.

The Veteran's death certificate reflects that he died of congestive heart failure at Community Hospital East in July 2006. Records associated with the emergency care noted that the Veteran was at home and went into full cardiac arrest and experienced ventricular fibrillation. He was intubated and taken to the emergency room, but after being non-responsive for over 30 minutes, the code was terminated and the Veteran was pronounced dead.  

A VA opinion was provided in June 2012. The June 2012 VA examiner stated that the medical care at the Indianapolis VAMC for the time period of March 2006 to July 2006 was within the normal standards of care and the VA providers did not fail to deliver a degree of care that would be expected from a reasonable health care provider. The examiner noted that the Veteran was admitted with chest pain and palpitations in March 2006 at which time he was diagnosed with non-ischemic cardiomyopathy. The examiner noted that the medical care the Veteran received in the hospital and from follow-up with primary care and the cardiologists was appropriate. He noted Implantable cardioverter defibrillator (ICD) therapy should be considered in such patients as soon as they are identified as long as reversible cause of left ventricular dysfunction is excluded (Journal of American College of Cardiology 2006; 47 (12): 2477). The Indianapolis VAMC providers were taking appropriate steps to evaluate the need for an ICD in the Veteran when he unfortunately went into cardiac arrest the day before he was to undergo an electrophysiological study and possible ICD insertion.

The evidence fails to show that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to the Veteran's period of hospitalization in March 2006 or any VA treatment provided subsequent to that period of hospitalization. In this regard, the evidence shows that VAMC providers were taking appropriate steps to evaluate the need for an ICD in the Veteran and indeed had scheduled an electrophysiological study to determine the need. Finally, the Board notes that there is no competent evidence of record that indicates the standard of care provided by the VA during the period of March 2006 to July 2006 was careless or negligent, or below the proper standard of care. Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for DIC, as a result of VA treatment, must be denied.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA must determine whether the evidence supports the claim. See Barr, 21 Vet. App. 303. While the Board notes the contentions of the appellant with regard to the alleged negligence of the VA the appellant is not competent to determine the likely medical consequences of specific cardiovascular care. Additionally, the Board finds that the appellant's opinions as to VA fault are not competent and may be afforded no evidentiary weight. As a layperson without the appropriate medical knowledge or expertise, the appellant is simply not competent to provide a probative opinion on the matter of whether VA is at fault. See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The Board concludes that the appeal must be denied as the preponderance of the evidence is against the appellant's claim for compensation for DIC under 38 U.S.C.A. § 1151.

ORDER

Compensation under 38 U.S.C.A. § 1151 for Dependency and Indemnity Compensation (DIC) benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


